257 F.2d 671
UNITED STATES of America, Appellant,v.Charles H. RUTHERFORD, Claimant of One 1957 Cadillac "62" Coupe De Ville, Appellee.
No. 15979.
United States Court of Appeals Ninth Circuit.
July 11, 1958.

Laughlin E. Waters, U. S. Atty., Burton C. Jacobson, Asst. U. S. Atty., Los Angeles, Cal., for appellant.
Murray M. Chotiner, Beverly Hills, Cal., for appellee.
Before CHAMBERS, BARNES and HAMLEY, Circuit Judges.
PER CURIAM.


1
The government would condemn an automobile alleged to have been used in the business of bookmaking, the bookmaker not having the proper government stamp for his business.


2
After a hearing at which evidence was received, the trial court entered findings, conclusions of law and a judgment, all against the government.


3
As initial triers of the facts, we possibly might find on the same evidence in favor of the government. The findings and conclusions are awkwardly drawn, but they appear to contain enough substance to prevent this court from holding the findings clearly erroneous.


4
A rejection of certain evidence is assigned as error. The point is close, but it appears that an insufficient bottom was put under the point in the trial court to justify the assignment of error here.


5
The judgment is affirmed except as to the portion thereof which alternatively provides for the payment of money by the government to the claimant if the government should fail to return the car — apparently for any reason whatsoever. This provision seems to stand on no firmer basis than: "Well, it is a good idea." As to such portion, the judgment is reversed.